DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kleiman (US 2003/0182502).
Regarding claim(s) 1, 9 and 17, Kleiman teaches:
A method of managing redundant arrays of independent disks (RAID), comprising: in response to a target stripe to be built in the RAID, determining, from a resource pool including at lest one system disk and at least one user disk, whether there are spare extents associated with the at least one system disk; in response to determining that there are the spare extents associated with the at least one system disk, determining an adjacent relationship of used extents associated with the at least one system disk within a RAID stripe; and determining, based on the adjacent relationship and the spare extents, an extent for building the target stripe.	Fig. 5, 9 and [0092] shows that the file system 11 generates block layout information 15 that associates the data blocks with unallocated storage blocks in a group of storage blocks in the disk drive array 20 (Step 75). The block layout information 15 can be, for example, an association between data blocks and free storage blocks in the group of storage blocks.

Regarding claim(s) 3 and 11, Kleiman teaches:
wherein the at least one system disk in the resource pool comprises a plurality of system disks and wherein determining the adjacent relationship comprises: determining, from among the plurality of system disks in the resource pool, a system disk corresponding to a first used extent; and determining the adjacent relationship between the first used extent and spare extents associated with system disks in the resource pool other than the system disk corresponding to the first used extent.	Fig. 5, 9 and [0092] shows that the file system 11 generates block layout information 15 that associates the data blocks with unallocated storage blocks in a group of storage blocks in the disk drive array 20 (Step 75). The block layout information 15 can be, for example, an association between data blocks and free storage blocks in the group of storage blocks.

Regarding claim(s) 18, Kleiman teaches:
further comprising: in response to determining the extent for building the target stripe, performing a target stripe build operation that builds the target stripe.	Fig. 4 and [0104] shows that after generating the block layout information 15, the method then executes a write of the buffered data blocks to the associated storage blocks pursuant to the layout information 15 by executing, for example, chained writes to multiple stripes (Step 76).

Regarding claim(s) 20, Kleiman teaches:
wherein determining the adjacent relationship of the used extents associated with the at least one system disk within the RAID stripe includes building a neighborhood matrix for the resource pool.	Fig. 9 and [0118] shows a storage device disk array map.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 5-8, 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleiman (US 2003/0182502) in view of Frame (US 2011/0246716).
Regarding claim(s) 2 and 10, Kleiman teaches:
wherein the at least one system disk comprises a plurality of system disks, determining, from the resource pool, whether there are spare extents associated with the at least one system disk, comprising: determining, from the resource pool, whether there are spare extents associated with the plurality of system disks;	Fig. 5, 9 and [0092] shows that the file system 11 generates block layout information 15 that associates the data blocks with unallocated storage blocks in a group of storage blocks in the disk drive array 20 (Step 75). The block layout information 15 can be, for example, an association between data blocks and free storage blocks in the group of storage blocks.	
Kleiman does not explicitly teach, but Frame teaches in response to determining that there are the spare extents associated with the plurality of system disks, obtaining information indicating a size of spare extents associated with the plurality of system disks; and in response to the size exceeding a threshold size, determining the spare extents associated with the plurality of system disks as the extent for building the target stripe.	[0062] shows that the direction module 410 may direct storage operations to the first RAID 225 until available space on the first RAID 225 reaches a threshold. Then, the direction module 410 may direct storage operations to either the first RAID 225 or the second RAID 235.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the system/method of writing in a RAID storage taught by Kleiman with the RAID concatenation system/method of Frame. The motivation for doing so would have been to achieve enhanced performance by enabling the top-level RAID to accommodate the operational characteristics of lower RAIDs. This is taught by Frame in [0051, 0052]. In addition, obtaining information on available storage space and RAID storage system, are prior art elements that one of ordinary skill in the art would be capable of combining by 

Regarding claim(s) 5 and 13, Frame teaches:
further comprising: in response to determining there is no spare extent associated with the at least one system disk, determining, from the user disk in the resource pool, the extent for building the target stripe.	[0062] shows that the direction module 410 may direct storage operations to the first RAID 225 until available space on the first RAID 225 reaches a threshold. Then, the direction module 410 may direct storage operations to either the first RAID 225 or the second RAID 235.
		
Regarding claim(s) 6 and 14, Frame teaches:	
wherein determining the extent for building the target stripe comprises: obtaining information indicating a size of spare extents associated with the user disk; and in response to the size exceeding a threshold size, determining the spare extents associated with the user disk as the extent for building the target stripe.	[0062] shows that the direction module 410 may direct storage operations to the first RAID 225 until available space on the first RAID 225 reaches a threshold. Then, the direction module 410 may direct storage operations to either the first RAID 225 or the second RAID 235.
		
Regarding claim(s) 7 and 15, Kleiman teaches:		
wherein determining the extent for building the target stripe comprises: determining an adjacent relationship of used extents associated with the user disk within the RAID stripe; and determining, based on the adjacent relationship and spare extents		Fig. 5, 9 and 
		
Regarding claim(s) 8 and 16, Kleiman teaches:				
wherein the at least one user disk in the resource pool comprises a prlurality of user disks, and wherein determining the adjacent relationship comprises: determining, from among the plurality of user disks in the resource pool, a user disk corresponding to a first used extent; and determining the adjacent relationship between the first used extent and spare extents associated with user disks in the resource pool other than the user disk corresponding to the first used extent.	Fig. 5, 9 and [0092] shows that the file system 11 generates block layout information 15 that associates the data blocks with unallocated storage blocks in a group of storage blocks in the disk drive array 20 (Step 75). The block layout information 15 can be, for example, an association between data blocks and free storage blocks in the group of storage blocks.	
		

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleiman (US 2003/0182502) in view of Chu (US 6346954).
Regarding claim(s) 4 and 12, Kleiman does not explicitly teach, but Chu teaches:
wherein determining the extent for building the target stripe comprises: determining a first number of system disks in the resource pool; 	Fig. 4 and col. 6, lines 43-49 shows that multiple available physical drives detected at block 50 are graphically selectable in a tree frame 
determining a second number of system disks associated with the target stripe;            Fig. 4 and col. 6, lines 65-67 shows as depicted at block 55, the user may select a stripe unit size. Typically the stripe unit size is in units of 8 kilobytes, 16 kilobytes, 32 kilobytes or 64 kilobytes.
in response to the second number being less than the first number, determining the extent for building the target stripe from the spare extents; and in response to the second number being equal to the first number, determining the extent for building the target stripe from user disk in the resource pool.	Fig. 4 and col. 7, lines 1-16 shows as illustrated at block 56, a subset of the available physical drives displayed in the tree frame are selected by dragging each selected icon to an array frame. If a user desires to utilize all of the physical drives displayed under an I/O adapter or channel of the adapter, the group can be selected and dragged to the array frame.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the system/method of writing in a RAID storage taught by Kleiman with the system/method of managing data storage systems taught by Chu. The motivation for doing so would have been to enable users have flexibility in configuring storage systems and to easily understand and manage computer storage system by providing graphical representations of computer storage system. This is taught by Chu in col. 3, lines 9-31.


Response to Arguments
Applicant’s arguments, see page 10, filed 5/19/2021, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 2/19/2021 has been withdrawn. 

Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.
In page 11, applicant argues:

“Kleiman describes a system that operates by generating block layout information to associate data blocks to be written with unallocated storage blocks in a group of free storage blocks in a disk drive array (e.g. paragraph [0092]). Kleiman does not distinguish between system disks and user disks, and accordingly does not recognize any need for determining an extent for building a target stripe based on an adjacent relationship of used extents associated with at least one system disk in a resource pool that contains both the at least one system disk and at least one user disk, as in the amended independent claim 1.”


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the claims are given their broadest reasonable interpretation and the feature(s) upon which applicant relies (i.e., “system and user disks”) is/are interpreted as disks that are part of a RAID system that stores user data. 
	The examiner notes that claim 19 addresses the above interpretation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ali (US 2006/0041782): discloses a system and method for recovering from a drive failure in a fault tolerant storage environment through the use of active and spare disks in a RAID. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHARLES J CHOI/Examiner, Art Unit 2133